Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, 17 and 19 recites “a medetomide compound and enantiomers of medetomidine”. The phrase is confusing in light of paragraph [0012] of the specification. 
[0012] of the specification teaches the term “medetomidine compound” refers to medetomidine, enantiomers of medetomidine, or salts thereof.
Examiner interprets the phrase as a combination of two enantiomers of medetomidine.  
Clarification is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thorlaksen et al (US9534121) in view of Isaksson et al (WO2015011177). 
Thorlaksen teaches a fouling control coating composition. 
Thorlaksen, col. 3, teaches a fouling control coating composition comprising a polysiloxane-based binder system 0.01-20%, by dry weight of one or more hydrophilic-modified polysiloxanes, and one or more biocides.
Thorlaksen, col. 9, teaches current preferred biocides are medetomidine. 
Thorlaksen, col. 10, teaches the biocide typically constitutes 0.1-10% by dry weight of the coating composition.
Thorlaksen, col. 12, teaches additives such as thickeners and anti settling agents such as polyethylene waxes typically constitutes 0-30% by dry weight of the coating composition.
Thorlaksen, col. 13, teaches the various constituents may be mixed together utilizing a mixer, a high speed disperser, a ball mill, a pearl mill, a grinder, a three-roll mill etc.
Thorlaksen, col. 14, teaches the coating composition is at least applied to the part of the substrate (e.g. a vessel) where the surface (e.g. the ship's hull) may come in contact with water, e.g. sea-water.
Particular examples of such surfaces are the surface of marine structures, such as vessels (including but not limited to boats, yachts, motor boats, motor launches, ocean liners, tugboats, tankers, container ships and other cargo ships, submarines, and naval vessels of all types), pipes, shore and off-shore machinery, constructions. 
Although Thorlaksen teaches medetomidine, Thorlaksen does not teach a specific composition of medetomidine.
Isaksson teaches use of the enantiomer levomedetomide as an inhibitor for marine biofouling of surfaces.  
Isaksson, page 5, teaches a surface coating composition comprising medetomidine, wherein the composition comprises a relatively higher amount of levomedetomidine, as compared to dexmedetomidine.
Isaksson, page 8, teaches a composition of the enantiomeric forms of medetomidine with less effect in humans, as a substance acting as an agent for antifouling in marine environments, which differ from the racemic mixture (1 : 1) in such a way that the levomedetomidine is the dominant enantiomeric form.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the composition of the enantiomeric forms which differ from the racemic mixture (1 : 1) in such a way that the levomedetomidine is the dominant enantiomeric form as taught by Isaksson as the medetomidine as taught by Thorlaksen as this composition has less effect on humans. 
Levomedetomidine as taught by Isakkson reads on a medetomidine compound as claimed in claim 1. 
Dexmedetomidine as taught by Isakkson reads on an enantiomer of medetomidine as clamed in claim 1. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix a polysiloxane-based binder system, medetomidine compounds and polyethylene waxes together to form a coating and apply the coating to marine structures such as boats as this method is one possible method using specific components to obtain a coating on a surface of a marine structure. 
The coating on a boat as taught by the references reads on an outer layer disposed on a marine geophysical equipment as claimed in claim 1. 

Regarding claim 2, Thorlaksen, col. 10, teaches the biocide typically constitutes 0.1-10% by dry weight of the coating composition.

Regarding claim 3, Thorlaksen, col. 9, teaches (RS)-4-1-(2,3-dimethylphenyl)ethyl-3H-imidazole (Medetomidine). 

Regarding claim 4, Thorlaksen, col. 12, teaches additives such as thickeners and anti settling agents such as polyethylene waxes typically constitutes 0-30% by dry weight of the coating composition.

Regarding claims 6-8, Thorlaksen, col. 14, teaches “applying is conducted by means of any conventional means, e.g. by brush, by roller, by spraying, by dipping, etc.

Regarding claim 9, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the coating right before the surface (e.g. the ship's hull) may come in contact with water, e.g. sea-water to ensure the components of the coating are not degraded. 

Regarding claim 12, Thorlaksen, paragraph 12 of the PGPUB, teaches seismic streamers are long cables housed in a polymer sheath, some times over 10 kilometres in length, that in use are towed behind a vessel for geophysical exploration.

Claims 1-4, 6-10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thorlaksen et al (US9534121) in view of Poole et al (US20130236696) in view of Isaksson et al (WO2015011177).
Thorlaksen teaches a fouling control coating composition. 
Thorlaksen, col. 3, teaches a fouling control coating composition comprising a polysiloxane-based binder system 0.01-20%, by dry weight of one or more hydrophilic-modified polysiloxanes, and one or more biocides.
Thorlaksen, col. 9, teaches current preferred biocides are medetomidine. 
Thorlaksen, col. 10, teaches the biocide typically constitutes 0.1-10% by dry weight of the coating composition.
Thorlaksen, col. 12, teaches additives such as thickeners and anti settling agents such as polyethylene waxes typically constitutes 0-30% by dry weight of the coating composition.
Thorlaksen, col. 13, teaches the various constituents may be mixed together utilizing a mixer, a high speed disperser, a ball mill, a pearl mill, a grinder, a three-roll mill etc.
Thorlaksen, col. 14, teaches the coating composition is at least applied to the part of the substrate (e.g. a vessel) where the surface (e.g. the ship's hull) may come in contact with water, e.g. sea-water.
Particular examples of such surfaces are the surface of marine structures, such as vessels (including but not limited to boats, yachts, motor boats, motor launches, ocean liners, tugboats, tankers, container ships and other cargo ships, submarines, and naval vessels of all types), pipes, shore and off-shore machinery, constructions. 
Although Thorlaksen teaches surfaces of marine structures, this reference does not teach marine geophysical equipment. 
Poole teaches surface treatments. 
Poole, paragraph 53 of the PGPUB, teaches a method for preventing the accumulation of fouling species on the surface of polymers that may occur when these materials are used and exposed to a potentially fouling environment.
Poole, paragraphs 99-100 of the PGPUB, teaches examples of specific applications where the invention may be applied include the following:
Boat hulls and boat components that contact a marine environment:
seismic streamers having an outer skin layer consisting preferably of a polyurethane based polymer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the coating as taught by Thorlaksen can be coated on an outer skin layer seismic streamers as taught by Poole as the outer skin layer is a substrate  where the surface may come in contact with water, e.g. sea-water.
Although Thorlaksen teaches medetomidine, Thorlaksen does not teach a specific composition of medetomidine.
Isaksson teaches use of the enantiomer levomedetomide as an inhibitor for marine biofouling of surfaces.  
Isaksson, page 5, teaches a surface coating composition comprising medetomidine, wherein the composition comprises a relatively higher amount of levomedetomidine, as compared to dexmedetomidine.
Isaksson, page 8, teaches a composition of the enantiomeric forms of medetomidine with less effect in humans, as a substance acting as an agent for antifouling in marine environments, which differ from the racemic mixture (1 : 1) in such a way that the levomedetomidine is the dominant enantiomeric form.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the composition of the enantiomeric forms which differ from the racemic mixture (1 : 1) in such a way that the levomedetomidine is the dominant enantiomeric form as taught by Isaksson as the medetomidine as taught by the references as this composition has less effect on humans. 
Levomedetomidine as taught by Isakkson reads on a medetomidine compound as claimed in claim 1. 
Dexmedetomidine as taught by Isakkson reads on an enantiomer of medetomidine as clamed in claim 1. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix a polysiloxane-based binder system, medetomidine compounds and polyethylene waxes together to form a coating and apply the coating to marine structures such as outer skin layer of a streamer as this method is one possible method using specific components to obtain a coating on a surface of a marine structure. 
The coating on an outer skin layer of a streamer as taught by the references reads on an outer layer disposed on a marine geophysical equipment as claimed in claim 1. 

Regarding claim 2, Thorlaksen, col. 10, teaches the biocide typically constitutes 0.1-10% by dry weight of the coating composition.

Regarding claim 3, Thorlaksen, col. 9, teaches (RS)-4-1-(2,3-dimethylphenyl)ethyl-3H-imidazole (Medetomidine). 

Regarding claim 4, Thorlaksen, col. 12, teaches additives such as thickeners and anti settling agents such as polyethylene waxes typically constitutes 0-30% by dry weight of the coating composition.

Regarding claims 6-8, Thorlaksen, col. 14, teaches “applying is conducted by means of any conventional means, e.g. by brush, by roller, by spraying, by dipping, etc.

Regarding claim 9, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the coating right before the surface (e.g. the ship's hull) may come in contact with water, e.g. sea-water to ensure the components of the coating are not degraded. 

Regarding claim 10, Poole teaches seismic streamers having an outer skin layer consisting preferably of a polyurethane based polymer.

Regarding claim 12, Thorlaksen, paragraph 12 of the PGPUB, teaches seismic streamers are long cables housed in a polymer sheath, some times over 10 kilometres in length, that in use are towed behind a vessel for geophysical exploration.

Regarding claim 19, Poole, paragraph 100 of the PGPUB, teaches seismic streamers and seismic acquisition equipment, including sensors, and has an outer skin layer consisting preferably of a polyurethane based polymer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix a polysiloxane-based binder system, medetomidine and polyethylene waxes together to form a coating and apply the coating to marine structures such as boats as this method is one possible method using specific components to obtain a coating on a surface of a marine structure. 
The coating comprising polysiloxane-based binder system, medetomidine compounds and polyethylene waxes on an outer skin layer of a streamer as taught by the references reads on a system comprising an outer layer disposed on a streamer skin as claimed in claim 19. 

Claims 1-4, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thorlaksen et al (US9534121) in view of Karlsen et al (US20140334258) in view of Isaksson et al (WO2015011177).
Thorlaksen teaches a fouling control coating composition. 
Thorlaksen, col. 3, teaches a fouling control coating composition comprising a polysiloxane-based binder system 0.01-20%, by dry weight of one or more hydrophilic-modified polysiloxanes, and one or more biocides.
Thorlaksen, col. 9, teaches current preferred biocides are medetomidine. 
Thorlaksen, col. 10, teaches the biocide typically constitutes 0.1-10% by dry weight of the coating composition.
Thorlaksen, col. 12, teaches additives such as thickeners and anti settling agents such as polyethylene waxes typically constitutes 0-30% by dry weight of the coating composition.
Thorlaksen, col. 13, teaches the various constituents may be mixed together utilizing a mixer, a high speed disperser, a ball mill, a pearl mill, a grinder, a three-roll mill etc.
Thorlaksen, col. 14, teaches the coating composition is at least applied to the part of the substrate (e.g. a vessel) where the surface (e.g. the ship's hull) may come in contact with water, e.g. sea-water.
Particular examples of such surfaces are the surface of marine structures, such as vessels (including but not limited to boats, yachts, motor boats, motor launches, ocean liners, tugboats, tankers, container ships and other cargo ships, submarines, and naval vessels of all types), pipes, shore and off-shore machinery, constructions. 
Although Thorlaksen teaches surfaces of marine structures, this reference does not teach marine geophysical equipment. 
Karlsen teaches disposable covering for geophysical survey equipment. 
Karlsen, paragraph 35 of the PGPUB, teaches a streamer positioning device 200. The example streamer positioning device 200 is designed to control lateral, vertical, and rotational movement of the sensor streamer 106 by selectively articulating each wing 202 about a respective articulation axis. 
Karlsen, paragraph 36 of the PGPUB, teaches each wing comprises an outer surface 212, and the outer surface 212 may be prone to hosting marine growth. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the coating as taught by Thorlaksen can be coated on an outer surface of wings as taught by Karlsen as the outer surface of wings is a substrate where the surface may come in contact with water, e.g. sea-water.
Although Thorlaksen teaches medetomidine, Thorlaksen does not teach a specific composition of medetomidine.
Isaksson teaches use of the enantiomer levomedetomide as an inhibitor for marine biofouling of surfaces.  
Isaksson, page 5, teaches a surface coating composition comprising medetomidine, wherein the composition comprises a relatively higher amount of levomedetomidine, as compared to dexmedetomidine.
Isaksson, page 8, teaches a composition of the enantiomeric forms of medetomidine with less effect in humans, as a substance acting as an agent for antifouling in marine environments, which differ from the racemic mixture (1 : 1) in such a way that the levomedetomidine is the dominant enantiomeric form.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the composition of the enantiomeric forms which differ from the racemic mixture (1 : 1) in such a way that the levomedetomidine is the dominant enantiomeric form as taught by Isaksson as the medetomidine as taught by the references as this composition has less effect on humans. 
Levomedetomidine as taught by Isakkson reads on a medetomidine compound as claimed in claim 1. 
Dexmedetomidine as taught by Isakkson reads on an enantiomer of medetomidine as clamed in claim 1. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix a polysiloxane-based binder system, medetomidine compounds and polyethylene waxes together to form a coating and apply the coating to marine structures such as boats as this method is one possible method using specific components to obtain a coating on a surface of a marine structure. 
The coating on an outer surface of wings as taught by the references reads on an outer layer disposed on a marine geophysical equipment as claimed in claim 1. 

Regarding claim 2, Thorlaksen, col. 10, teaches the biocide typically constitutes 0.1-10% by dry weight of the coating composition.

Regarding claim 3, Thorlaksen, col. 9, teaches (RS)-4-1-(2,3-dimethylphenyl)ethyl-3H-imidazole (Medetomidine). 

Regarding claim 4, Thorlaksen, col. 12, teaches additives such as thickeners and anti settling agents such as polyethylene waxes typically constitutes 0-30% by dry weight of the coating composition.

Regarding claims 6-8, Thorlaksen, col. 14, teaches “applying is conducted by means of any conventional means, e.g. by brush, by roller, by spraying, by dipping, etc.

Regarding claim 9, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the coating right before the surface (e.g. the ship's hull) may come in contact with water, e.g. sea-water to ensure the components of the coating are not degraded. 

Regarding claim 11, Karlsen teaches an outer surface of wings. 

Regarding claim 12, Thorlaksen, paragraph 12 of the PGPUB, teaches seismic streamers are long cables housed in a polymer sheath, some times over 10 kilometres in length, that in use are towed behind a vessel for geophysical exploration.
Karlsen, paragraph 57 of the PGPUB, teaches the example method may further include towing the marine geophysical survey equipment (block 1008).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hartshorne et al (US20120321809) in view of Thorlaksen et al (US9534121) in view of in view of Isaksson et al (WO2015011177).
Hartshorne teaches method for marine anti fouling. 
Hartshorne, paragraph 48 of the PGPUB, teaches the hydrophobic additive may be blended with the hydrophobically modified TPU base material during a melt processing stage. The mixture may then be heated and extruded into pellets. The pellets may be heat extruded to form the streamer skin.
Hartshorne, paragraph 9 of the PGPUB, teaches the base polymer may comprise a thermo-polyurethane. 
Hartshorne, paragraph 50 of the PGPUB, teaches the hydrophobically modified TPU can be used as the polyurethane master batch to produce anti-fouling material. 
Hartshorne, paragraph 52 of the PGPUB, teaches steps may be taken to melt the anti-biofouling material, which may comprise the hydrophobically modified TPU, as discussed herein. In 212, steps may be taken to blend an additive, such as a biocide with the melted anti-biofouling material.
Although Hartshorne teaches biocides, Hartshorne does not teach the biocide to be medetomidine. 
Thorlaksen teaches a fouling control coating composition. 
Thorlaksen, col. 9, teaches current preferred biocides are medetomidine. 
Thorlaksen, col. 10, teaches the biocide typically constitutes 0.1-10% by dry weight of the coating composition.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use medetomidine as taught by Thorlaksen as the biocide as taught by Hartshorne as medetomidine is a current preferred biocide used in anticoating coating for surfaces (e.g. the ship's hull) that may come in contact with water, e.g. sea-water.
Although Thorlaksen teaches medetomidine, Thorlaksen does not teach a specific composition of medetomidine.
Isaksson teaches use of the enantiomer levomedetomide as an inhibitor for marine biofouling of surfaces.  
Isaksson, page 5, teaches a surface coating composition comprising medetomidine, wherein the composition comprises a relatively higher amount of levomedetomidine, as compared to dexmedetomidine.
Isaksson, page 8, teaches a composition of the enantiomeric forms of medetomidine with less effect in humans, as a substance acting as an agent for antifouling in marine environments, which differ from the racemic mixture (1 : 1) in such a way that the levomedetomidine is the dominant enantiomeric form.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the composition of the enantiomeric forms which differ from the racemic mixture (1 : 1) in such a way that the levomedetomidine is the dominant enantiomeric form as taught by Isaksson as the medetomidine as taught by the references as this composition has less effect on humans. 
Levomedetomidine as taught by Isakkson reads on a medetomidine compound as claimed in claim 13. 
Dexmedetomidine as taught by Isakkson reads on an enantiomer of medetomidine as clamed in claim 13. 

Regarding claim 14, Thorlaksen, col. 10, teaches the biocide typically constitutes 0.1-10% by dry weight of the coating composition.

Regarding claim 15, Hartshorne, paragraph 9 of the PGPUB, teaches the base polymer may comprise a thermo-polyurethane. 

Regarding claim 16, Hartshorne, paragraph 48 of the PGPUB, teaches the hydrophobic additive may be blended with the hydrophobically modified TPU base material during a melt processing stage. The mixture may then be heated and extruded into pellets. The pellets may be heat extruded to form the streamer skin.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al (US20120176860) in view of Thorlaksen et al (US9534121) in view of Isaksson et al (WO2015011177).
Stenzel, paragraph 18 of the PGPUB, teaches application of a coating comprising a mixture of suspension medium and biocide to surfaces of geophysical equipment components covered by polyurethane-based materials.
Stenzel, paragraph 20 of the PGPUB, teaches the suspension medium may be a mixture of N-Methyl-2-pyrrolidone ("NMP") and polyurethane. 
Stenzel teaches applying the biocide suspended in a suspension medium to the outer surface of a polyurethane surface jacket. 
Stenzel, paragraph 31 of the PGPUB, teaches the surface jacket is the outer protective covering of marine geophysical equipment, such as an ocean bottom cable or a towed seismic or electromagnetic streamer. The surface jacket comprises or, at least, is covered by a polyurethane-based material. 
Although Stenzel teaches biocides, Stenzel does not teach the biocide to be medetomidine. 
Thorlaksen teaches a fouling control coating composition. 
Thorlaksen, col. 9, teaches current preferred biocides are medetomidine. 
Thorlaksen, col. 10, teaches the biocide typically constitutes 0.1-10% by dry weight of the coating composition.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use medetomidine as taught by Thorlaksen as the biocide as taught by Stenzel as medetomidine is a current preferred biocide used in anticoating coating for surfaces (e.g. the ship's hull) that may come in contact with water, e.g. sea-water.
Although Thorlaksen teaches medetomidine, Thorlaksen does not teach a specific composition of medetomidine.
Isaksson teaches use of the enantiomer levomedetomide as an inhibitor for marine biofouling of surfaces.  
Isaksson, page 5, teaches a surface coating composition comprising medetomidine, wherein the composition comprises a relatively higher amount of levomedetomidine, as compared to dexmedetomidine.
Isaksson, page 8, teaches a composition of the enantiomeric forms of medetomidine with less effect in humans, as a substance acting as an agent for antifouling in marine environments, which differ from the racemic mixture (1 : 1) in such a way that the levomedetomidine is the dominant enantiomeric form.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the composition of the enantiomeric forms which differ from the racemic mixture (1 : 1) in such a way that the levomedetomidine is the dominant enantiomeric form as taught by Isaksson as the medetomidine as taught by the references as this composition has less effect on humans. 
Levomedetomidine as taught by Isakkson reads on a medetomidine compound as claimed in claim 17. 
Dexmedetomidine as taught by Isakkson reads on an enantiomer of medetomidine as clamed in claim 17. 
Regarding claim 18, Thorlaksen, col. 10, teaches the biocide typically constitutes 0.1-10% by dry weight of the coating composition.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thorlaksen et al (US9534121) in view of Isaksson et al (WO2015011177) as applied to claim 1 and further in view of Schumacher et al (EP767223, English translation). 
Thorlaken teaches hydrogenated castor oil which is a vegetable oil. 
Although Thorlaken teaches surfactants, this reference does not teach the surfactant to be lanolin wax. 
Schumacher teaches antifouling containing i) a waxy substance, ii) an emulsifying agent selected from lanolin, wool wax alcohols, alkali soaps such as sodium palmitate and potassium oleate, metal soaps such as calcium dilaurate, amine soaps such as triethanolaminooleate, alkyl sulfates such as sodium dodecyl sulfate, alkyl sulfonates such as sodium dodecyl sulfonate, quaternary ammonium compounds such as benzalkonium bromide, alkonium chloride and cetylpyridinium chloride, phospholipids, ampholyte soaps such as the betaines, higher fatty alcohols such as lauryl, cetyl and stearyl alcohol, partial fatty acid esters of polyhydric alcohols such as ethylene glycol monostearate, glycerol monostearate and the sorbitan fatty acid esters, polyalkylene fatty acid esters, polyalkylene fatty acid alcohol ethers and/or free fatty acids and salts thereof and optionally iii) as a solvent, a paraffin solvent having 7 to 14 carbon atoms and/or water.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use lanolin as taught by Schumacher as a surfactant taught by the references as lanolin is a known surfactant (emulsifying agent) that can be used in antifouling compositions for boats. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thorlaksen et al (US9534121) in view of Poole et al (US20130236696) in view of Isaksson et al (WO2015011177) as applied to claim 1 and further in view of Schumacher et al (EP767223, English translation). 
Thorlaken teaches hydrogenated castor oil which is a vegetable oil. 
Although Thorlaken teaches surfactants, this reference does not teach the surfactant to be lanolin wax. 
Schumacher teaches antifouling containing i) a waxy substance, ii) an emulsifying agent selected from lanolin, wool wax alcohols, alkali soaps such as sodium palmitate and potassium oleate, metal soaps such as calcium dilaurate, amine soaps such as triethanolaminooleate, alkyl sulfates such as sodium dodecyl sulfate, alkyl sulfonates such as sodium dodecyl sulfonate, quaternary ammonium compounds such as benzalkonium bromide, alkonium chloride and cetylpyridinium chloride, phospholipids, ampholyte soaps such as the betaines, higher fatty alcohols such as lauryl, cetyl and stearyl alcohol, partial fatty acid esters of polyhydric alcohols such as ethylene glycol monostearate, glycerol monostearate and the sorbitan fatty acid esters, polyalkylene fatty acid esters, polyalkylene fatty acid alcohol ethers and/or free fatty acids and salts thereof and optionally iii) as a solvent, a paraffin solvent having 7 to 14 carbon atoms and/or water.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use lanolin as taught by Schumacher as a surfactant taught by the references as lanolin is a known surfactant (emulsifying agent) that can be used in antifouling compositions for boats. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thorlaksen et al (US9534121) in view of Karlsen et al (US20140334258) in view of Isaksson et al (WO2015011177) as applied to claim 1 and further in view of Schumacher et al (EP767223, English translation). 
Thorlaken teaches hydrogenated castor oil which is a vegetable oil. 
Although Thorlaken teaches surfactants, this reference does not teach the surfactant to be lanolin wax. 
Schumacher teaches antifouling containing i) a waxy substance, ii) an emulsifying agent selected from lanolin, wool wax alcohols, alkali soaps such as sodium palmitate and potassium oleate, metal soaps such as calcium dilaurate, amine soaps such as triethanolaminooleate, alkyl sulfates such as sodium dodecyl sulfate, alkyl sulfonates such as sodium dodecyl sulfonate, quaternary ammonium compounds such as benzalkonium bromide, alkonium chloride and cetylpyridinium chloride, phospholipids, ampholyte soaps such as the betaines, higher fatty alcohols such as lauryl, cetyl and stearyl alcohol, partial fatty acid esters of polyhydric alcohols such as ethylene glycol monostearate, glycerol monostearate and the sorbitan fatty acid esters, polyalkylene fatty acid esters, polyalkylene fatty acid alcohol ethers and/or free fatty acids and salts thereof and optionally iii) as a solvent, a paraffin solvent having 7 to 14 carbon atoms and/or water.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use lanolin as taught by Schumacher as a surfactant taught by the references as lanolin is a known surfactant (emulsifying agent) that can be used in antifouling compositions for boats. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thorlaksen et al (US9534121) in view of Poole et al (US20130236696) in view of Isaksson et al (WO2015011177) as applied to claim 19 and further in view of Schumacher et al (EP767223, English translation). 
Thorlaken teaches hydrogenated castor oil which is a vegetable oil. 
Although Thorlaken teaches surfactants, this reference does not teach the surfactant to be lanolin wax. 
Schumacher teaches antifouling containing i) a waxy substance, ii) an emulsifying agent selected from lanolin, wool wax alcohols, alkali soaps such as sodium palmitate and potassium oleate, metal soaps such as calcium dilaurate, amine soaps such as triethanolaminooleate, alkyl sulfates such as sodium dodecyl sulfate, alkyl sulfonates such as sodium dodecyl sulfonate, quaternary ammonium compounds such as benzalkonium bromide, alkonium chloride and cetylpyridinium chloride, phospholipids, ampholyte soaps such as the betaines, higher fatty alcohols such as lauryl, cetyl and stearyl alcohol, partial fatty acid esters of polyhydric alcohols such as ethylene glycol monostearate, glycerol monostearate and the sorbitan fatty acid esters, polyalkylene fatty acid esters, polyalkylene fatty acid alcohol ethers and/or free fatty acids and salts thereof and optionally iii) as a solvent, a paraffin solvent having 7 to 14 carbon atoms and/or water.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use lanolin as taught by Schumacher as a surfactant taught by the references as lanolin is a known surfactant (emulsifying agent) that can be used in antifouling compositions for boats. 

Response to Arguments
Applicant’s arguments, filed 10/18/22, with respect to the rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Isaksson et al (WO2015011177). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2015011178 teaches the use of the enantiomer dexmedetomidine. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/1/22